Citation Nr: 1442880	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran had active duty service from October 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in August 2013 at which time the Board denied the issue of service connection for residuals of a gunshot wound to the left thigh.  

In the same decision, the Board additionally remanded the issues of entitlement to service connection for PTSD, entitlement to service connection for a skin condition, and entitlement to non service connected pension to the RO (via the Appeals Management Center) for further development.  The record demonstrates that such development has not yet been completed and, therefore, those issues are not presently before the Board.

In May 2014, the issue of service connection for residuals of a gunshot wound to the left thigh was remanded by the Court in accordance with a Joint Motion for Remand (JMR).


FINDING OF FACT

The competent and credible evidence of record does not demonstrate an in-service gunshot wound to the left thigh or a present disability secondary to a gunshot wound.






CONCLUSION OF LAW

The criteria for service connection for a gunshot wound to the left thigh are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

A March 2006 letter notified the Veteran of the evidence needed to substantiate his  claim for service connection for residuals of a gunshot wound.  The Veteran was provided with information regarding the degree and effective date of the disability in accordance with Dingess v. Nicholson in an October 2009 correspondence.  

In October 2006, the Veteran returned a VCAA notice response which acknowledged that the RO provided notice about evidence and information VA needs to substantiate his claim.  The Veteran reported that he had no other information or evidence to submit and asked that his claim be decided as soon as possible.  

In a September 2009 statement, the Veteran noted that he reviewed an August 2009 VA decision and had no additional evidence to submit in support of his claim.

In an October 2009 statement from the Veteran's (then) representative, it was asserted that the RO failed to assist the Veteran in obtaining evidence to substantiate his claim for service connection for a gunshot wound.  The Board finds the assertion to be baseless as sufficient notice is shown to have been sent pertaining to the Veteran's gunshot wound claim in March 2006 and receipt of such notice was verified by the Veteran's October 2006 response to the duty to assist letter.  

Moreover, the claim file indicates that the RO made additional attempts to obtain information regarding the claimed gunshot injury but the Veteran did not provide any such information.  The duty to assist has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed gunshot wound.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Residuals of a Gunshot Wound to the Left Thigh

The Veteran contends that he was shot in the leg during combat in Vietnam.  

The Veteran's April 1968 report of medical examination for the purpose of separation, however, noted normal legs and normal skin.  Identifying body marks were noted in the right forearm and left upper arm, however the record is silent as to any scar on the left thigh.  Treatment records do not demonstrate any hospital treatment during service.

The Veteran's personnel records demonstrate that the Veteran served in DaNang, Vietnam; however, the records do not demonstrate his participation in combat, and the Veteran's DD 214 does not demonstrate that the Veteran was awarded any combat medals or, significantly, a Purple Heart Medal.  

The Veteran reported a gunshot wound during combat during a December 2002 psychiatric treatment visit.  Service treatment records, however, are completely silent as to any injury whatsoever to the left thigh.  

In a June 2005 private treatment record, the Veteran is shown to provide a history of a gunshot wound to the left thigh during Vietnam.  

A July 2005 treatment record noted a medical history of a gunshot wound to the thigh in 1966.  

During a psychology treatment visit in October 2005, the Veteran reported that he was a crewman aboard a Navy Swift Boat and was hit by a sniper bullet in the front of the boat.  He stated that he did not have a Purple Heart but was treated for his wound at a DaNang Military Hospital at that time.  

In a June 2009 stressor statement, the Veteran asserted that he was wounded in the leg during combat operations in Vietnam.  He provided no additional details.

There is no evidence of record to corroborate the Veteran's claim of a gunshot wound to the left leg.

Neither the in-service or post-service medical evidence demonstrates treatment for an injury to the left leg secondary to a gunshot injury and no disability is shown to be related to a gunshot injury.

In certain circumstances, combat Veterans may use lay evidence to establish the incurrence of a disease or injury in service.  38 U.S.C.A. §  1154(b).  However, while the Veteran is clearly competent to testify as to something so observable as a gunshot injury, the complete lack of any evidence of an injury in service, and the absence of any indication of such an injury outside of his own statements, first made decades after service, raises serious questions of credibility.

Common sense leads the Board to the conclusion that the Veteran's accounts are, at best,  inaccurate, and, at worst, willfully false.

One would think the residuals of a gunshot injury would have been noted in the April 1968 medical examination for separation report; especially in light of the fact that the examining physician specifically noted a number of identifying body marks elsewhere on the Veteran's body in the report.

It is simply inconceivable to conclude that the Veteran sustained a gunshot wound which was: not noted in service treatment records; not reported by the Veteran at his separation examination; not noted by the examining physician in the separation physical report; first reported by the Veteran more than 30 years after separation; for which no post-service treatment records exist; and which no medical professional has ever observed.  

The preponderance of the evidence is against the claim for service connection for residuals of a gunshot wound to the left thigh; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for residuals of a gunshot wound to the left thigh is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


